ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               October 22, 2008



The Honorable Joe Driver                             Opinion No. GA-0673
Chair, Committee on Law Enforcement
Texas House of Representatives                       Re: Whether Government Code chapter 552, the
Post Office Box 2910                                 Public Information Act, prohibits the disclosure of a
Austin, Texas 78768-2910                             vehicle identification number if the number is not
                                                     accompanied by or identified with any personal
                                                     information about any individual (RQ-0704-GA)

Dear Representative Driver:

         You ask:

                 Under section 552.130(a) of the PIA [Public Information Act], may
                 a governmental body publicly disclose a manufacturer's permanent
                 vehicle identification number ("VIN"), ifthe VIN is not accompanied
                 by or identified with any personal information about any individual?1

        A VIN, a series of letters and numbers assigned by a manufacturer to a motor vehicle to
identify it, is located inside the passenger compartment but readable from outside ofthe vehicle. See
49 C.F.R. §§ 565.3(0), 565.4(f), 565.13(f) (2007). Its purpose is to identify vehicles. Id. § 565.1.

        The PIA, Government Code chapter 552, provides in section 552.021 that public information
in the custody of a governmental body "is available to the public at a minimum during the normal
business hours of the governmental body." TEx. GOV'T CODE ANN. § 552.021 (Vernon 2004).
Certain categories of information are expressly excepted from required disclosure to the public,
including the information described by Government Code section 552.130:

                        (a) Information is excepted from the requirements ofSection
                 552.021 if the information relates to:

                             (1) a motor vehicle operator's or driver's license or
                 permit issued by an agency of this state;


         ILetter from Honorable Joe Driver, Chair, Committee on Law Enforcement, Texas House of Representatives,
to Honorable Greg Abbott, Attorney General of Texas, at 2 (Apr. 24, 2008) (on file with the Opinion Committee, also
available at www.texasattorneygeneral.gov) [hereinafter Request Letter].
The Honorable Joe Driver - Page 2                       (GA-0673)



                               (2) a motor vehicle title or registration issued by an
                   agency of this state; or

                                (3) a personal identification document issued by an
                   agency of this state or a local agency authorized to issue an
                   identification document.

                            (b) Information described by Subsection (a) may be released
                   only if, and in the manner, authorized by Chapter 730, Transportation
                   Code.

Id. § 552.130.

        We find no judicial decision, attorney generafopinion, or open records decision ofthis office
addressing your question. Informal letter rulings issued by the Open Records Division ofthis office
have determined in particular circumstances that VINs must be withheld under section 552.130(a)(2)
as information that "relates to a motor vehicle title or registration issued by an agency ofthis state."
See Tex. Att'y Gen. 0R2007-00066, at 2, 0R2004-0610, at 1; but see Tex. Att'y Gen. 0R2008-
06797, at 2 (VIN from Louisiana document may not be withheld pursuant to section 552.130).
However, informal letter rulings apply only to the specific documents and circumstances surrounding
them, and they are not considered precedent by this office. 2 Accordingly, we treat your question as
raising a novel question of law.

        Section 552.130(a) exc.epts from public disclosure "information [that] relates to" the
following instruments issued by an agency of the state: (1) a motor vehicle operator's license or
permit; (2) a motor vehicle title or registration; or (3) a personal identification document. 3 TEX.
GOV'TCODEANN. § 552.130(a) (Vernon 2004). Section 552.130 was adopted by a bill "relating to
the release and use ofcertain personal information from motor vehicle records." See Act ofMay 29,
1997, 75th Leg., R.S., ch. 1187, §§ 1,4, 1997 Tex. Gen. Laws 4575,4580 (title). The legal question
here is whether a VIN, severed from any information you describe as "personal," relates to the
instruments listed in section 552.130(a) such that the VIN would be excepted from required public
disclosure.



         2See policy statement on informal letter rulings at http://www.oag.state.tx.us/open/index_orl.php (last visited
Oct. 22, 2008).

         3Neither section 552.130 nor Transportation Code chapter 730, the Motor Vehicle Records Disclosure Act,
expressly refers to VINs. See TEX. TRANSP. CODE ANN. §§ 730.001-.016 (Vernon 1999 & Supp. 2008). However, VINs
must be included on motor vehicle certificates oftitle issued by the Department of Transportation under Transportation
Code chapter 501, the Certificate of Title Act. See id § 501.021(a)(4) (Vernon 2007). VINs must also be included on
applications to register a new vehicle. See id § 502.151(b)(6). The registration sticker placed on the vehicle's
windshield displays the partial VIN. See TEXAS DEPARTMENT OF TRANSPORTATION, VEHICLE REGISTRATION STICKER,
available at http://www.txdot.gov/services/vehicle_titles_and_registration/registration_sticker.htm (last visited Oct. 22,
2008).
The Honorable Joe Driver -Page 3                       (GA-0673)



        "Ordinarily, the words 'related to' mean 'pertaining to,' 'associated with,' or 'connected
with.'" Univ. of Tex. Law Sch. v. Tex. Legal Found., 958 S.W.2d 479,483 (Tex. App.-Austin
1997, no pet.) (quoting Webster's Third International Dictionary 1916 (3d ed. 1986)). The term
"related to" has at times been construed broadly. See ide at 481, 483 (construing the term
"information relating to litigation" in Government Code section 552.103). However, you are
inquiring about VINs that have been separated from any personal information or identifying
information in the documents listed in section 552.130(a). In that case, the "relationship" has been
severed, and the- VIN number does not relate to a motor vehicle title or registration and, as such, is
not subject to section 552.130. Further, we find no other law requiring a governmental body to
withhold a VIN that is completely severed and isolated from any other identifying information. We
conclude that Government Code section 552.130 does not prohibit a governmental body from
publicly disclosing a manufacturer's permanent VIN if the VIN is not accompanied by personal
information about any individual and does not identify any individua1. 4




         4you asked a second question, contingent on a conclusion that Government Code section 552.130 prohibits a
governmental body from disclosing a VIN that is not accompanied by or identified with any personal information about
any individual. See Request Letter, supra note 1, at 2. In view of our answer to your fIrst question, we need not answer
your second question.
The Honorable Joe Driver - Page 4           (GA-0673)



                                     SUMMARY

                      Government Code section 552.130(a) does not prohibit a
               governmental body from publicly disclosing a manufacturer's
               permanent vehicle identification number ("VIN"), if the VIN is not
               accompanied by or identified with any personal information about
               any individual.

                                            Very truly yours,




KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee